DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 12/06/2019 and 12/17/2020 have been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group l, a method of forming a three-dimensional build object on a substrate, Claims 1-7, in the reply filed on 07/16/2021 is acknowledged. Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the “307” mentioned in Pa [0093] and “324” mentioned in Pa [0094].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dave et al. (US2016/0185048-of record) as applied to claim 1 above.

With respect to claims 1 and 2, Dave teaches a method of forming a three-dimensional build object on a substrate (“An additive manufacturing method”, Pa [0133]), comprising:
directing an energy beam onto the substrate to form a melt pool on the substrate, wherein the energy beam traverses the substrate in a process direction at a process speed (“The laser can include a scanning head 303 that consists of x and y positioning galvanometers as well as a focus lens, such as an f-theta lens. The beam 301 is therefore focused and strikes the workpiece 304 at a given location 305 thus generating 
depositing additive material into the melt pool (“Device 316 can be a part of a mechanism that distributes layers of powder across a top surface of workpiece 304.”, Pa [0065] and Fig. 3A);
measuring energy emitted by the melt pool (“reflected optical beam 307 then makes its way through a series of analytical instruments…309, 311, 313, and 314”, Pa [0063]-[0064]; “thermal measurements are taken using a variety of thermal sensors.”, Pa [0133]);
determining a thermal signature of the melt pool based on the measured energy (“These thermal measurements are corrected according to the process flow chart shown in FIG. 18.”, Pa [0133]; “At 1805 the raw data can be converted to temperature data by circuitry of the pyrometer by using a default or assumed emissivity.”, Pa [0107]); “At 1806 the temperature data is scaled by comparing the measured on heating liquidus to the known melting temperature of the material and then using the identified on-heating and on-cooling liquidus positions to further adjust the temperature in accordance with changes in emissivity due to phase changes.”, Pa [0107]); 
identifying a liquidus region of the melt pool, a solidus region surrounding the melt pool, and a transitional region of the melt pool based on the thermal signature; (“1941 is the liquidus temperature on heating… The solidus feature 1944”, Pa [0110]; A region at a temperature between those temperatures would be a transition region.); 

determining an actual solidification rate (“At 1807 a temperature corrected and emissivity corrected thermal curve is produced that can be used to drive features such as … cooling rate.”, Pa [0107]; “The cooling rate between 1943 and 1945 is the most important cooling rate from a metallurgical point of view as it is the average cooling rate during the alloy solidification.”, Pa [0110]; “features are extracted such as …the cooling rate between the liquidus and solidus on cooling.”, Pa [0133]);
adjusting a process parameter based on the actual solidification rate (“at 2203, it is seen whether or not these features are within the prescribed ranges… If the result of the query posed in 2203 is no… at 2206…decides which process variables or process parameters to change… Then at step 2207 these new process parameters are utilized to make the next scan”, Pa [0134]).

Dave teaches determining an actual solidification rate based on the slope between 1943 and 1945 in the T-t curve in Fig. 19F, but does not explicitly teach determining an actual solidification rate based on a comparison of the physical parameter of the transitional region and the process speed.
However, one would appreciate that the heat source would move at the given travel speed at least in one layer before adjusting the travel speed, and Dave teaches that the on-heating and on-cooling liquidus positions are identified to further adjust the temperature in accordance with changes in emissivity due to phase changes (Pa 

With respect to claim 3, Dave as applied to claim 1 above teaches determining an apparent thermal signature of the melt pool based on the measured energy (“thermal measurements are taken using a variety of thermal sensors” Pa [0133]) in the embodiment of Fig. 22, but does not specifically teach that the method further comprises determining an average actual temperature of the melt pool; calculating an average apparent temperature of the apparent thermal signature; determining a correction factor based on a comparison of the average apparent temperature and the average actual temperature; and applying the correction factor to the apparent thermal signature to obtain a corrected thermal signature of the melt pool; wherein identifying the liquidus, solidus, and transitional regions comprises identifying liquidus, solidus, and transitional regions based on the corrected thermal signature of the melt pool.
In another embodiment, Dave further teaches a correlation protocol by which various measurements made in different frames of reference (Pa [0067] and Fig. 4). Dave teaches that the Lagrangian data 400 is collected by a pyrometer 311, the 
One would have found it obvious to collect the Lagrangian data by the pyrometer 311, calculate the peak temperatures, collect the Eulerian data by the stationary pyrometer 314, determine a correlation factor which is derived by comparing the Lagrangian data to the Eulerian data, correct the Lagrangian peak temperature by a correlation factor instead of just using the Lagrangian data by the pyrometer 311, and then identify liquidus, solidus, and transitional regions based on the corrected data of the melt pool in order to provide a calibration to the measurement made by the Lagrangian pyrometer 311.

With respect to claim 4, since Dave as applied to claim 3 above teaches that the correlation factor 402 is derived by comparing the Lagrangian data to the Eulerian data, and the need for such a correlation factor arises principally for two reasons - a multitude of optical attenuations and an error associated with the view factor from the molten zone back to the scanning head (Pa [0067]), thus one would have found it 

With respect to claim 5, Dave as applied to claim 3 above teaches that determining the average actual temperature of the melt pool comprises directing a pyrometer (“a stationary pyrometer 314”, Pa [0064]) at the melt pool.

With respect to claim 7, Dave as applied to claim 1 above teaches that the quantifying a physical parameter of the transitional region of the melt pool comprises determining the distance of the transitional region in the melt pool, but is silent to determining a ratio of an area of the transitional region to an area of the sum of the transitional and liquidus regions
However, one would have found it obvious to determine the ratio of an area of the transitional region to an area of the melt pool to calculate the cooling rate as well since the ratio of an area of the transitional region to an area of the melt pool would be related with the distance of the transitional region.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dave et al. (US2016/0185048-of record) as applied to claim 5 above, and further in view of Carlhoff et al. (US 2007/0132161-of record).

With respect to claim 6, Dave as applied to claim 5 above is silent to using a dual-wavelength pyrometer.
Carlhoff relates to detecting electromagnetic radiation emanating from a spot in the interior of the melt by means of a dual wavelength pyrometer instead of a standard pyrometer and comparing the intensity of the pyrometer signals with the ratio of the pyrometer signals (Pa [0004]). Carlhoff further teaches that in addition to the information about the intensity of each of the two wavelengths that are measured, a quotient of two wavelengths can be calculated so that it is possible to decide whether the change in the intensity is caused by a change of the temperature of the melt or not (Pa [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Dave with the teachings of Carlhoff and replace Dave’s pyrometer with Carlhoff’s dual wavelength pyrometer so that the intensity of each of the two wavelengths are measured, a quotient of two wavelengths is calculated in order to obtain additional information which can be used to decide whether the change in the intensity is caused by a change of the temperature of the melt or not in addition to the information about two intensities of two wavelengths.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742